                                                                    CLERK'S OFFICE U.S.DIST.COURT
                                                                           AT ROM OKE,VA
                                                                                FILED

                 IN TH E UN IT ED STATE S D IST RICT CO U RT       22T 2 I2019
                FO R T H E W E STE RN D ISTRICT O F V IRGIN IA
                             ROAN O U D IW SIO N                JULG C, DLEY,CLERK
                                                               BY: $4         .%
                                                                          DEh c ERK
U N IT ED STATE S O F AM ERICA
                                         Case N o.7:19-cr-28
V.

U E N AN AR RY BRO W N ,
                                         By: M ichaelF.U rbansld
      D efendant.                            ChiefUnited StatesDistrictJudge

                                      O RDE R

      Thism atterwasreferred to the H onorable RobertS.Ballou,United StatesM agistrate

Judge,pursuantto28U.S.C.j6369$(3),forthepurposeofconducéngapleahenringanda
plea colloquy under Rule 11 of the Federal Rules of Crim inal Procedure and pzeparing

ptoposed findingsoffactand arecornm endation asto the acceptanceofsuch pleaastendered.

TheMagisttateJudgefiled areportand recommendation on September30,2019,ECF No.
49,recom m encling thatdefendant'spleaofguzilty to Count1 and Count2 oftheSuperseding

lndic% entbeaccepted.No objecdonsto thereportandrecommendation havebeen flled,
and the courtisofthe opinion thattherepottand recom m endadon should be adopted in its

entizety.A ccordingly,itisO RD E RE D thatthereportand the findingsand recomm endadon

contained therein areAD O PTE D ,defendants'plea ofp.
                                                    1.
                                                     111 to Count1 and Count2 ofthe

Superseding IndictmentandthepleaagreementareACCEPTED,anddefendantisadjudged
GU ILTY ofthe offensescharged in Count1 and Count2 oftheSuperseding Indic% ent.
Itisso O O E RE D .

The Clerk isdirected to send a cerdfied copy ofthisO rderto allcounselofrecord.
                               .




                                   s-o--a,tojzytt)
                                         .
                            /+/          x     J .                    '
                                                                      ,
                                   M icha    .Urba   '
                                   C ' UnitedStatesDistrictludge




                                     2
